Anderson, J.
(dissenting). I am unable to bring myself to agree with the majority opinion that there should have been a directed verdict, and judgment for the appellant in the trial court. The application of the insured was; accepted by the appellant, and policies issued in accordance therewith, for delivery to the insured upon the following conditions (quoting from the application) :
“The proposed policy shall not take effect unless and until the first premium shall have been paid during my continuance in good health, and unless also the policy shall have been delivered to' and received by me during my continuance in good health.” ,
There is this provision in the policies: “This policy and the application therefor, copy of which is indorsed herein or attached hereto, constitute the entire contract between the parties hereto.”
Under this stipulation in the policies and in the application therefor, any rules, regulations, or conditions are eliminated from consideration; and this is true as to any correspondence between the appellant and its agent in forwarding the policies for delivery. In order to complete the contract, it was only necessary for the insured to pay the first premium while in good health. It is conceded that the first premium was. tendered by the brother-in-law of the insured as his agent; but the court holds that because of the fact that the insured was suffering with an attack of tonsilitis, the agent of appellant had the right to refuse to deliver the policies.'
The question is whether or not, at the time the tender was made by the agent of the insured, he was in good health, in the meaning of that term as used in the policies *509and construed by the courts. The question as to what constitutes good health, as used in life insurance policies, is not a new one. Many courts have construed that provision. Good health in such policies means that the insured is not affected with any substantial attack of illness, or with any malady that has a bearing on his general health. It does not mean perfect health, nor does it mean that the insured is free from any and all ailments, which do not ordinarily result in death or seriously affect the soundness and healthfulness of the human system. In 4 Words & Phrases, p. 3122, the principle is stated thus and authorities cited to support it:
“Slight troubles, temporary and light illness, infrequent and light attacks of illness, not of such a character as to produce bodily infirmity or serious impairment or derangement of vital organs, do not disprove the warranty of good health. In other words, the term ‘good health,’ when used in a policy of life insurance, means that the applicant has no grave, important, or serious disease, and is free from any ailment that seriously affects the general soundness and healthfulness of the system. Barnes v. Fidelity Mut. Life Ass’n, 43 Atl. 341, 342, 191 Pa. 618, 45 L. R. A. 264 (citing 3 Joyce, Ins., section 2004); Goucher v. Northwestern Traveling Men’s Ass’n (U. S.), 20 Fed 596, 598; Provident Sav. Life Assur. Soc. of New York v. Boyer (Ky.), 67 S. W. 827, 828; Hann v. National Union, 56 S. W. 834, 836, 97 Mich. 513, 37 Am. St. Rep. 365; McDermott v. Modern Woodmen of America, 71 S. W. 833, 837, 97 Mo. App. 636.
“The term ‘good health’ in a life insurance policy is comparative; and an assured is in good health unless affected with a substantial attack of illness threatening his life, or with a malady which has some bearing on the general health. It does not mean in perfect health; nor would it depend upon ailments slight, and not serious, in their natural consequences. Manhattan Life Ins. Co. v. Carder (U. S.), 82 Fed. 986, 989, 27 C. C. A. 344; Galbraith’s Adm’r. v. Arlington Mut. Life Ins. Co., etc., 75 Ky. (12 Bush), 29, 39; Mason’s Benefit Society v. Winthrop, 85 Ill. *510537, 541; Maine Benefit Ass’n. v. Parks, 16 Atl. 339, 340, 81 Me. 79, 10 Am. St. Rep. 1102, 1104, 97 Me. 176.”
At tbe time tbe brother-in-law of tbe insured tendered tbe premium and demanded the policies of the agent of appellant, the insured bad an attack of tonsilitis and was in a hospital, and on that day, or tbe day before, bis tonsils bad been lanced, and six days thereafter he died, supposedly from an infection. Dr. Lomax testified that tonsilitis was not a serious ailment — in fact, not any more serious than an aching tooth with pus at tbe root of it — but might become serious from tbe entering of some infection. If, in tbe meaning of tbe application and tbe policies, tbe insured was in good health when this tender was made, that completed tbe contract, and be was entitled to tbe policies, notwithstanding be died six days afterwards. Under tbe evidence in this case it seems plain that the question whether be was in good health, or not, when tbe tender was made, was a question for tbe jury, and not tbe court.